UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-27119 SCIVANTA MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Nevada 22-2436721 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 215 Morris Avenue, Spring Lake, New Jersey 07762 (Address of principal executive offices) (732) 282-1620 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and smaller reporting company in Rule 12b-2 of the Securities Exchange Act of 1934. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes¨Nox As of March 18, 2011, there were 30,064,543 shares of the Issuer’s common stock, par value $.001 per share, outstanding. SCIVANTA MEDICAL CORPORATION INDEX TO FORM 10-Q Page PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Balance Sheets as of January 31, 2011 (unaudited) and October 31, 2010 2 Statements of Operations (unaudited) for the three months ended January 31, 2011 and 2010 3 Statements of Cash Flows (unaudited) for the three months ended January 31, 2011 and 2010 4 Notes to the Unaudited Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. (Removed and Reserved) 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signatures 22 Index of Exhibits E-1 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Certain information included in this quarterly report on Form 10-Q and other filings of the registrant under the Securities Act of 1933, as amended (the “Securities Act”), and the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as well as information communicated orally or in writing between the dates of such filings, contains or may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act and Section 21E of the Exchange Act.Such statements are subject to certain risks, trends and uncertainties that could cause actual results to differ materially from expected results.Among these risks, trends and uncertainties are economic conditions generally and in the industries in which the registrant may participate; competition within the Registrant’s chosen industries, including competition from much larger competitors; technological advances; available capital; regulatory approvals; and failure by the Registrant to successfully acquire, develop or market products and form new business relationships. In some cases, forward-looking statements can be identified by terminology such as “may,” “will,” “should,” “could,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology.Although the Registrant believes that the expectations reflected in the forward-looking statements contained herein are reasonable, the Registrant cannot guarantee future results, levels of activity, performance or achievements.Moreover, neither the Registrant, nor any other person assumes responsibility for the accuracy and completeness of such statements.The Registrant is under no duty to update any of the forward-looking statements contained herein after the date this quarterly report on Form 10-Q is submitted to the Securities and Exchange Commission (the “SEC”). PART I.FINANCIAL INFORMATION Item 1. Financial Statements Our balance sheet as of January 31, 2011 and the related statements of operations and cash flows for the three months ended January 31, 2011 and 2010 included in Item 1, have been prepared by us, without audit, pursuant to the rules and regulations of the SEC.Certain information and footnote disclosures required under U.S. generally accepted accounting principles (“U.S. GAAP”) have been condensed or omitted from the following financial statements pursuant to the rules and regulations of the SEC. In the opinion of management, the accompanying financial statements include all adjustments, which are of a normal and recurring nature, necessary to present fairly our financial position and results of operations.It is suggested that the following financial statements be read in conjunction with the financial statements and notes thereto included elsewhere in this annual report on Form 10-K for the fiscal year ended October 31, 2010 of the Registrant. The results of operations for the three months ended January 31, 2011 and 2010, respectively, are not necessarily indicative of the results of the entire fiscal year or for any other period. 1 Scivanta Medical Corporation Balance Sheets January 31, (Unaudited) October 31, Assets Current assets: Cash and cash equivalents $ $ Grant receivable Restricted cash – stock purchase Prepaid expenses Total current assets $ $ Liabilities Current liabilities: Accounts payable $ $ Accounts payable - related party Accrued expenses Accrued compensation Deposit – stock purchase Notes payable Convertible debentures Total current liabilities Long-term liabilities: Convertible debentures Commitments and contingencies Stockholders' deficiency Common stock, $.001 par value; 100,000,000 shares authorized; 29,814,543 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ The accompanying notes are an integral part of these financial statements. 2 Scivanta Medical Corporation Statements of Operations (Unaudited) Three Months Ended January 31, Grant revenue $ $ Operating expenses: Research and development General and administrative Loss from operations ) ) Interest expense ) ) Net loss $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying notes are an integral part of these financial statements. 3 Scivanta Medical Corporation Statements of Cash Flows (Unaudited) Three Months Ended January 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation Stock based compensation expense Changes in operating assets and liabilities: Grant receivable Prepaid expenses Tax loss receivable Accounts payable ) ) Accounts payable - related party ) Accrued expenses Accrued compensation Net cash provided by operating activities Cash flows from financing activities: Repayment of notes payable ) ) Refund of proceeds from deposit on stock purchase ) Restricted cash – stock purchase Net cash used in financing activities ) ) Increase in cash and cash equivalents Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Noncash financing activity: Issuance of note payable as payment for insurance premium $ $ The accompanying notes are an integral part of these financial statements. 4 Scivanta Medical Corporation Notes to the Unaudited Financial Statements 1. Organization and Description of Business Scivanta Medical Corporation (“Scivanta” or the “Company”), originally incorporated in New Jersey on November 29, 1982, is currently a Nevada corporation headquartered in Spring Lake, New Jersey.The Company ceased selling all products during the fiscal year ended October 31, 2004. On November 10, 2006, the Company acquired the exclusive world-wide rights to develop, manufacture and distribute certain proprietary technologies known as the Scivanta Cardiac Monitoring System (the “SCMS”), a minimally invasive two-balloon esophageal catheter system used to monitor cardiac performance.The SCMS will provide the primary measurements of cardiac performance, including left atrial pressure, which is a crucial measurement in monitoring cardiac challenged patients.The essential hardware, software and catheter components for the SCMS have been completed.Scivanta currently has a fully assembled SCMS device that has been used in initial clinical trials. The two major items remaining in the development of the SCMS are the completion of the clinical trials and the design and engineering of the production model of the SCMS. The Company will not be able to complete the clinical trials or the design and engineering of the production model of the SCMS without obtaining additional cash through an equity and/or debt financing or through corporate partnerships.The Company is actively pursuing potential investors and continues to engage several placement agents to assist in this endeavor.No assurances can be given that the Company will be able to obtain sufficient capital to finish the development of the SCMS through any corporate partnerships and/or through equity and/or debt financing.In addition, no assurances can be given that if the Company successfully develops and markets the SCMS, such product will become profitable. 2. Basis of Presentation The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.The Company has incurred significant recurring operating losses, negative cash flows from operations (excluding the grant receivable), has a working capital deficiency and an accumulated deficit of $22,707,824 as of January 31, 2011.The Company also has no lending relationships with commercial banks and is dependent on the completion of a financing in order to continue operations.The current economic slowdown has made financing more difficult to obtain.These factors raise substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. The Company continues to seek equity and or debt investors and continues to engage several placement agents to assist the Company in this initiative.The Company has reduced and deferred the payment of operating expenses, including the reduction of the salaries of the officers, the reduction and deferral of vendor payments, the deferral of fees due to the directors, the deferral of the payment of the accrued officers’ salaries ($641,672 as of January 31, 2011) and the deferral of the payment of bonus awards for fiscal 2008 ($87,500 as of January 31, 2011, of which $82,500 is due to officers).While the Company is aggressively pursuing the opportunities and actions described above, there can be no assurance that the Company will be successful in its capital raising efforts.If the Company is unable to secure additional capital, it will explore strategic alternatives, including, but not limited to, the possible sale of the Company.Any additional equity financing may result in substantial dilution to the Company’s stockholders. 5 3. License and Development Agreements SCMS License Agreement On November 10, 2006, Scivanta entered into a technology license agreement (the “License Agreement”) with The Research Foundation of State University of New York, for and on behalf of the University at Buffalo (the “Foundation”), Donald D. Hickey, M.D. (“Hickey”) and Clas E. Lundgren (“Lundgren”).The Foundation, Hickey and Lundgren shall be collectively referred to herein as the “Licensor.”The License Agreement was amended on June 29, 2007, October 24, 2008, January 6, 2009 and October 29, 2009.Pursuant to the License Agreement, the Licensor granted Scivanta the exclusive world-wide rights to develop, manufacture and distribute the SCMS, a minimally invasive two-balloon esophageal catheter system used to monitor cardiac performance. Scivanta agreed to make an initial payment of $264,300 which was subsequently reduced to $262,957 pursuant to the first amendment to the License Agreement dated June 29, 2007.Scivanta paid $40,900 on November 16, 2006, $80,000 on October 31, 2007 and was required to pay $142,057 on November 1, 2008.Pursuant to the second amendment to the License Agreement dated October 24, 2008, the $142,057 payment was restructured as follows:(a) $39,101 was paid in cash to Hickey on October 24, 2008; (b) $34,567 was paid in cash to Lundgren on October 24, 2008; (c) $33,822 was paid by issuing 187,900 shares of our common stock to the Foundation on October 28, 2008; and (d) $34,567 was paid in cash to Lundgren on February 4, 2009. Further, pursuant to the second amendment to the License Agreement dated October 24, 2008, any milestone payments that Scivanta was required or may have been required to pay to the Licensor under the original terms of the License Agreement were eliminated in exchange for the following:(a) a one-time cash payment by Scivanta to Hickey of $158,438 due on December 31, 2009; (b) the issuance of 224,960 shares of our common stock to the Foundation on October 28, 2008; (c)the issuance of 162,500 shares of our common stock to Hickey on October 28, 2008 and (d) the issuance of 426,560 shares of our common stock to Lundgren on October 28, 2008. Pursuant to the fourth amendment to the License Agreement, the payment of $158,438 that was due to Hickey on December 31, 2009 was restructured as follows:(a) a cash payment of $50,000 was made to Hickey on February 28, 2010 and (b) a cash payment of $108,438 was due to Hickey on October 31, 2010.The cash payment of $108,438 due to Hickey on October 31, 2010 was increased and restructured pursuant to an amended and restated technology license agreement dated February 14, 2011, which replaced the License Agreement, as discussed below. 6 Amended and Restated SCMS License Agreement On February 14, 2011, the Company entered into an Amended and Restated technology license agreement (the “Amended and Restated License Agreement”) with Licensor.The Amended and Restated License Agreement replaced the License Agreement. Pursuant to the Amended and Restated License Agreement, the Licensor granted Scivanta the exclusive world-wide rights to develop, manufacture and distribute the SCMS, a minimally invasive two-balloon esophageal catheter system used to monitor cardiac performance.The term of the Amended and Restated License Agreement ends on the later of (a) the expiration date of the last to expire patent right related to the SCMS, which is currently May 1, 2027, or (b) 17 years from the sale of the first licensed product on a country by country basis. Scivanta was obligated to pay Hickey $108,438 on October 31, 2010 under the License Agreement.Pursuant to the Amended and Restated License Agreement, the $108,438 payment due to Hickey was increased by $26,562 and the payment terms were restructured.The Company is now required to pay Hickey $135,000 as follows:(a) a cash payment of $30,000 is due to Hickey on or before April 30, 2011 and (b) a cash payment of $105,000 is due to Hickey on the date that is thirty (30) days after the first commercial sale of a product utilizing the licensed technology, but no later than July 31, 2012. Pursuant to the Amended and Restated License Agreement, Scivanta is required to pay the Licensor a royalty of 5% on annual net sales, as defined in the Amended and Restated License Agreement, subject to certain reductions as detailed in the Amended and Restated License Agreement.Beginning with the first full year of sales of the SCMS in the United States and for two years thereafter, Scivanta is required to pay an annual minimum royalty of $100,000 to the Licensor against which any royalty on net sales paid in the same calendar year for sales in the United States will be credited.Further, beginning with the first full year of sales of the SCMS outside the United States and for two years thereafter, Scivanta is required to pay an annual minimum royalty of $100,000 to the Licensor against which any royalty on net sales paid in the same calendar year for sales outside the United States will be credited.The Company is also required to pay the Licensor 25% of all sublicensing revenue, as defined in the Amended and Restated License Agreement, received by the Company in connection with the Company’s sublicense of the rights granted to the Company under the Amended and Restated License Agreement. The Amended and Restated License Agreement also requires Scivanta to use commercially reasonable efforts to develop and market the SCMS within certain timeframes, subject to specified exceptions.Further, the Amended and Restated License Agreement contains standard provisions regarding indemnification, termination and patent prosecution. 7 Ethox Development Agreement On June 29, 2007, Scivanta and Ethox International, Inc. (“Ethox”) entered into a development agreement whereby Ethox provided Scivanta engineering and development support for the catheter component of the SCMS in exchange for the rights to manufacture the component upon regulatory approval and commercialization of the SCMS.The development agreement had a two year term that expired on June 29, 2009.The development agreement also contained standard provisions regarding indemnification and termination.Subject to Scivanta raising additional capital, Scivanta and Ethox intend to negotiate an extension of the development agreement.During the three months ended January 31, 2011 and 2010, the Company did not record any research and development expense for services and materials related to this agreement. ASG Development Agreement On July 2, 2007, the Company entered into a development agreement with Applied Sciences Group, Inc. (“ASG”).Pursuant to the terms of this agreement, ASG will provide software engineering services to Scivanta on the continuing development of the SCMS.Scivanta can terminate the agreement at any time upon written notification.During the three months ended January 31, 2011 and 2010, the Company did not record any research and development expense for services and materials related to this development agreement. Rivertek Service Agreement On February 1, 2008, Scivanta and Rivertek Medical Systems, Inc. (“Rivertek”) entered into a service agreement, which was amended on April 28, 2008, whereby Rivertek provided Scivanta with project management services related to the development of the SCMS.The service agreement was amended and restated on February 5, 2009.Pursuant to the amended and restated service agreement, Rivertek assisted Scivanta in the development of the hardware component of the SCMS and assisted in the management of the development of the software and catheter components of the SCMS.The amended and restated service agreement expired on December 31, 2010.The services rendered to Scivanta under this contract were billed on a time and material basis.Subject to Scivanta raising additional capital, Scivanta and Rivertek intend to negotiate an extension of the amended and restated services agreement.During the three months ended January 31, 2011 and 2010, the Company did not record any research and development expense for services and materials related to this agreement. 4. Grant Receivable On October 29, 2010, the Company was awarded a Qualifying Therapeutic Discovery Project (“QTDP”) grant pursuant to a program created by the U.S. Patient Protection and Affordable Care Act of 2010. The entire grant is expected to approximate $244,479 over a two year period. The Company was awarded an initial amount of $112,500 for its fiscal year ended October 31, 2010 and expects to be awarded the remainder of the grant, amounting to $131,979, during its fiscal year ending October 31, 2011.The Company recorded a grant receivable of $112,500 at October 31, 2010, which amount was received by the Company during the three months ended January 31, 2011.The Company has no further performance obligations to meet relating to the $112,500 award. 8 5. Related Party Transactions David R. LaVance, the Company’s Chairman, President and Chief Executive Officer, and Thomas S. Gifford, the Company’s Executive Vice President, Chief Financial Officer and Secretary, are principals of Century Capital Associates LLC (“Century Capital”).Effective February 1, 2007, the Company and Century Capital entered into a sublease agreement pursuant to which the Company rents office space approximating 2,000 square feet inside Century Capital’s existing offices.In addition, the Company rents office furniture and other equipment from Century Capital.The sublease agreement has a month to month term that requires sixty days written notice to terminate and a monthly rental fee of $5,000.The Company is responsible for all operating costs associated with the office space, including utilities, maintenance and property taxes. During the three months ended January 31, 2011, the Company was billed $18,896 pursuant to the terms of the sublease agreement.As of January 31, 2011, the Company owed Century Capital $10,000 for rent and $1,907 for expenses due under the sublease agreement and $1,714 for other expenses, which amounts are included in accounts payable – related party.During the three months ended January 31, 2010, the Company was billed $21,164 pursuant to the terms of the sublease agreement. 6. Notes Payable Note Payable – Hickey Pursuant to the fourth amendment to the License Agreement, the Company was required to make a cash payment of $108,438 to Hickey on October 31, 2010.This cash payment was increased and restructured pursuant to the Amended and Restated License Agreement dated February 14, 2011 (see Note 3).As of January 31, 2011 and October 31, 2010, the Company recorded the $108,438 due to Hickey as a note payable. Note Payable – Insurance On January 3, 2011, the Company entered into a finance agreement with Imperial Credit Corporation (“Imperial”).Pursuant to the terms of this finance agreement, Imperial loaned the Company the principal amount of $15,867, which amount would accrue interest at a rate of 9.05% per annum, in order to partially fund the payment of the premium of the Company’s director and officer liability insurance.The finance agreement requires the Company to make nine monthly payments of $1,830, including interest, with the first payment due on January 31, 2011.For the three months ended January 31, 2011, the Company recorded a total of $120 of interest expense related to this finance agreement.As of January 31, 2011, the outstanding principal balance related to this finance agreement was $14,156. 9 7. Convertible Debentures On February 8, 2007, the Company closed on a private placement of 8% convertible debentures dated February 1, 2007 (the “February 2007 Debentures”).The gross proceeds received in connection with this private placement were $250,000.The February 2007 Debentures originally had a three year term, maturing on January 31, 2010.In January 2010, the holders agreed to amend the February 2007 Debentures.Pursuant to this amendment, the holders agreed to a new maturity date of January 31, 2012, extending the term of the February 2007 Debentures an additional two years.The February 2007 Debentures bear interest at a rate of 8% per annum.Interest is payable in annual installments, beginning on February 1, 2008, in cash or, at the option of the Company, in shares of the Company’s common stock.If the Company elects to pay the interest in shares of the Company’s common stock, the number of shares issued as payment will be equal to the quotient of the unpaid interest divided by the market price of the Company’s common stock as defined in the February 2007 Debentures. Up to 50% of the aggregate principal amount of the February 2007 Debentures is convertible into shares of the Company’s common stock at the option of the holders at a conversion price of $0.20 per share.The remaining 50% of the aggregate principal amount of the February 2007 Debentures is convertible at the option of the holders at a conversion price of $0.30 per share.The fair value of the Company’s common stock as of February 1, 2007 was $0.20 per share.An aggregate amount of 1,041,667 shares of common stock can be issued pursuant to the February 2007 Debentures.The February 2007 Debentures also contain demand registration rights upon the request of the holders of more than 50% of the aggregate principal amount of the then outstanding February 2007 Debentures or the securities issuable upon the conversion of the February 2007 Debentures.The Company has determined that the value attributable to the demand registration rights is de minimis. Effective February 1, 2010, the Company issued 333,333 shares of its common stock to the February 2007 Debenture holders in satisfaction of $20,000 of interest due for the period February 1, 2009 through January 31, 2010.The number of shares issued as payment of the interest due was calculated based on the market price of the Company’s common stock ($0.06 per share) as defined in the February 2007 Debentures. For each of the three months ended January 31, 2011 and 2010, the Company recorded a total of $5,000 of interest expense related to the February 2007 Debentures.As of January 31, 2011, $20,000 of interest due on the February 2007 Debentures was accrued and is included as a component of accrued expense.The Company expects to settle this interest obligation through the issuance of shares of the Company’s common stock or the payment of cash or a combination thereof. 8. Stock-Based Compensation The Company accounts for stock-based payments to employees in accordance with Accounting Standards Codification 718, “Stock Compensation” (“ASC 718”).The Company accounts for stock-based payments to non-employees in accordance with ASC 718 and Topic 505-50, “Equity-Based Payments to Non-Employees.” 10 During the three months ended January 31, 2011 and 2010, the Company recorded employee stock-based compensation expense as follows: Three Months Ended January 31, Research and development $ $ General and administrative Total $ $ 9. Net Loss Per Common Share Basic net loss per share is computed by dividing net loss available to common shareholders by the weighted average number of common shares outstanding during the period.Diluted earnings per share reflect, in periods in which they have a dilutive effect, the impact of common shares issuable upon exercise of stock options and warrants and conversion of convertible debt.The dilutive effect of the outstanding stock options and warrants is computed using the treasury stock method. For the three months ended January 31, 2011, diluted net loss per share did not include the effect of 2,495,332 shares of common stock issuable upon the exercise of outstanding options, 3,796,750 shares of common stock issuable upon the exercise of outstanding warrants and 1,041,677 shares of common stock issuable upon the conversion of convertible debt, as their effect would be anti-dilutive. For the three months ended January 31, 2010, diluted net loss per share did not include the effect of 2,537,000 shares of common stock issuable upon the exercise of outstanding options, 1,496,750 shares of common stock issuable upon the exercise of outstanding warrants and 1,041,677 shares of common stock issuable upon the conversion of convertible debt, as their effect would be anti-dilutive. Income Taxes In December 2009, the Company was approved by the New Jersey Economic Development Authority (the “NJEDA”) to participate in the 2echnology Business Tax Certificate Transfer Program.This program enables approved, unprofitable technology companies based in the state of New Jersey to sell their unused net operating loss carryovers and unused research and development tax credits to unaffiliated, profitable corporate taxpayers in the state of New Jersey for at least 75% of the value of the tax benefits.On January 20, 2010, the Company received $179,468 of net proceeds ($206,782 gross proceeds less $27,314 of expenses incurred) from a third party related to the sale of approximately $2,298,000 of the Company’s unused net operating loss carryovers for the state of New Jersey.The Company used these proceeds for working capital purposes. 11 Stockholders’ Equity Stock Option Plans The Company currently has two stock option plans in place:the 2002 Equity Incentive Plan and the 2007 Equity Incentive Plan (collectively, the “Equity Incentive Plans”).The 2002 Equity Incentive Plan was approved by the stockholders on July 5, 2002.The aggregate number of shares of common stock which could have been awarded under the 2002 Equity Incentive Plan was 2,000,000.As of January 31, 2011, options to purchase 1,470,000 shares of the Company’s common stock were outstanding under the 2002 Equity Incentive Plan.As a result of the adoption of the Company’s 2007 Equity Incentive Plan, no further awards are permitted under the 2002 Equity Incentive Plan. On May 31, 2007, the stockholders approved the Company’s 2007 Equity Incentive Plan.The 2007 Equity Incentive Plan was placed into effect in order to encourage and enable employees and directors of the Company to acquire or increase their holdings of the Company’s common stock and to promote these individual’s interests in the Company thereby enhancing the efficiency, soundness, profitability, growth and stockholder value of the Company.The 2007 Equity Incentive Plan provides for awards in the form of restricted shares, incentive stock options, non-qualified stock options and stock appreciation rights.The aggregate number of shares of common stock which may be awarded under the 2007 Equity Incentive Plan is 3,000,000, subject to adjustment as provided in the 2007 Equity Incentive Plan.As of January 31, 2011, options to purchase 1,025,332 shares of the Company’s common stock were outstanding under the 2007 Equity Incentive Plan and up to 1,974,668 additional shares of the Company’s common stock can be awarded under the 2007 Equity Incentive Plan. Stock option awards under the Equity Incentive Plans were granted at prices as determined by the Company’s compensation committee, but such prices were not less than the fair market value of the Company's common stock on the date of grant.Stock options granted and outstanding include only non-qualified options and vest over a period of up to five years and have a maximum term of ten years from the date of grant. 12 A summary of stock option transactions for employees and directors under the Equity Incentive Plans during the three months ended January 31, 2011 is as follows: Stock Option Shares Weighted Average Exercise Price Per Common Share Aggregate Intrinsic Value Outstanding at October 31, 2010 $ $ Granted during the period Exercised during the period Terminated during the period ) $ Outstanding at January 31, 2011 $ $ Exercisable at January 31, 2011 $ $ Exercisable at October 31, 2010 $ $ Information with respect to outstanding options and options exercisable as of January 31, 2011 that were granted to employees is as follows: Stock Options Outstanding Stock Options Exercisable Exercise Price Number of Shares Available Under Outstanding Stock Options Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) Number of Shares Available for Purchase Under Outstanding Stock Options Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) $ 13 A summary of the nonvested shares subject to options granted under the Equity Incentive Plans as of January 31, 2011 is as follows: Stock Option Shares Weighted Average Grant Date Fair Value Per Share Nonvested at October 31, 2010 $ Granted during the period Vested during the period ) $ Terminated during the period ) $ Nonvested at January 31, 2011 $ As of January 31, 2011, there was $16,238 of total unrecognized compensation cost related to nonvested share based compensation arrangements granted under the Equity Incentive Plans.That cost is expected to be recognized over a weighted average period of eleven months. Warrants to Purchase Common Stock A summary of warrant transactions during the three months ended January 31, 2011 is as follows: Warrant Shares Weighted Average Exercise Price Per Common Share Aggregate Intrinsic Value Outstanding at October 31, 2010 $ $ Issued during the period Exercised during the period Terminated during the period Outstanding at January 31, 2011 $ $ Exercisable at January 31, 2011 $ $ Exercisable at October 31, 2010 $ $ 14 Information with respect to outstanding warrants and warrants exercisable at January 31, 2011 is as follows: Warrants Outstanding Warrants Exercisable Range of Exercise Prices Number of Shares Available Under Outstanding Warrants Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) Number of Shares Available for Purchase Under Outstanding Warrants Weighted Average Exercise Price Per Common Share Weighted Average Remaining Contractual Life (Years) $ $ $ $
